Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 15, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159122(12)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  MARGARET BARNOWSKI,                                                                                 Megan K. Cavanagh,
                                                                                                                       Justices
          Claimant-Appellant,
                                                                   SC: 159122
  v                                                                COA: 344917
                                                                   Livingston CC: 17-000079-AE
  CLEARLY UNIVERSITY and UNEMPLOYMENT
  INSURANCE AGENCY,
             Appellees.
  ___________________________________________/

         On order of the Chief Justice, the motion of appellee Unemployment Insurance
  Agency to extend the time for filing its answer is GRANTED. The answer will be accepted
  as timely filed if submitted on or before April 4, 2019.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 15, 2019

                                                                              Clerk